Exhibit 10.4.1


AMENDMENT NO. 1
TO
EXCHANGE AGREEMENT
This AMENDMENT NO. 1 TO EXCHANGE AGREEMENT, dated as of November 2, 2016 (this
“Amendment”), is made by and among Carlyle Holdings I L.P., Carlyle Holdings II
L.P. and Carlyle Holdings III L.P. (collectively, the “Carlyle Holdings
Partnerships”).  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Exchange Agreement (as defined below).
WHEREAS, the parties hereto previously entered into the Exchange Agreement,
dated as of May 2, 2012 (the “Exchange Agreement”), among the Carlyle Holdings
Partnerships, Carlyle Group Management L.L.C., The Carlyle Group L.P., Carlyle
Holdings I GP Inc., Carlyle Holdings I GP Sub L.L.C., Carlyle Holdings II GP
L.L.C., Carlyle Holdings III GP L.P., Carlyle Holdings III GP Sub L.L.C.,
Carlyle Holdings II Sub L.L.C. and the Carlyle Holdings Limited Partners from
time to time party thereto;
WHEREAS, pursuant to Section 3.2(a) of the Exchange Agreement this Amendment may
be entered into by the Carlyle Holdings Partnerships without the consent of any
Carlyle Holdings Limited Partner or any other Person; and
WHEREAS, each of the Carlyle Holdings Partnerships deems it advisable to amend
the Exchange Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
in the Exchange Agreement, the parties to this Amendment agree as follows:
ARTICLE I
AMENDMENT
1.1    Amendments. Section 1.1 of the Exchange Agreement is hereby amended by
amending and restating the definition of “Quarterly Exchange Date” in its
entirety as follows:
“Quarterly Exchange Date” means, for each Quarter, unless the Issuer cancels
such Quarterly Exchange Date pursuant to Section 2.8 hereof, the date that is
the latest to occur of: (1) the second Business Day after the date on which the
Issuer makes a public news release of its quarterly earnings for the prior
Quarter, (2) the first day each Quarter that directors and executive officers of
the Issuer General Partner are permitted to trade under the applicable polices
of the Issuer relating to trading by directors and executive officers or (3)
such other date as the Issuer shall determine in its sole discretion; provided
that no Quarterly Exchange Date determined pursuant to clause (3) above shall be
applicable to any Mubadala Holder without the consent of such Mubadala Holder.
At least seventy-five (75) days prior to each Quarterly Exchange Date, the
Issuer


1

--------------------------------------------------------------------------------




will provide notice thereof to each Carlyle Holdings Limited Partner eligible to
Exchange Carlyle Holdings Partnership Units for Common Units on such Quarterly
Exchange Date.
1.2    Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the parties under the Exchange
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Exchange Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  This Amendment shall apply and be
effective only with respect to the provisions of the Exchange Agreement
specifically referred to herein.  After the date hereof, any reference to the
Exchange Agreement shall mean the Exchange Agreement, as amended by this
Amendment.
ARTICLE II
MISCELLANEOUS
2.1    Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
2.2    Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of Delaware.
[Signature Page Follows]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 
 
CARLYLE HOLDINGS I L.P.
 
 
By: /s/ Daniel A. D'Aniello                          
 
 
Name: Daniel A. D'Aniello
 
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS II L.P.
 
 
By: /s/ Daniel A. D'Aniello                          
 
 
Name: Daniel A. D'Aniello
 
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS III L.P.
 
 
By: /s/ Daniel A. D'Aniello                          
 
 
Name: Daniel A. D'Aniello
 
 
Title: Chairman













3